   Case 1:20-cv-00155-JRH-BKE Document 10 Filed 01/04/21 Page 1 of 2




                                                                                          n
                                                                                          U
                         IN THE UNITED STATES DISTRICT COURT                  U.S.DI3TR1 1 COURT
                                                                                 AUGU0 I r; b 1 .
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                             ^021 M\-U AIR 11
                                    AUGUSTA DIVISION
                                                                           CIER
TAVARIS SAMUELS,                               )                                  SO.DIST. OF'H^A.
                                               )
                 Petitioner,                   )
                                               )
       V.                                      )           CV I20-I55
                                               )
JEFF COLEMAN                                   )
                                               )
                 Respondent.                   )


                                          ORDER


       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DENIES AS MOOT Petitioner’s motion to proceed in forma pauperis, and DISMISSES

this petition brought pursuant to 28 U.S.C. § 2254 without prejudice.

       A prisoner seeking relief under § 2254 must obtain a certificate of appealability

(“COA”) before appealing the denial of his application for a writ of habeas corpus. This

Court "must issue or deny a certificate of appealability when it enters a final order adverse to

the applicant.     Rule 11(a) to the Rules Governing Section 2254 Proceedings. This Court

should grant a COA only if the prisoner makes a “substantial showing of the denial of a

constitutional right.    28 U.S.C. § 2253(c)(2). For the reasons set forth in the Report and

Recommendation, and in consideration of the standards enunciated in Slack v. McDaniel.
    Case 1:20-cv-00155-JRH-BKE Document 10 Filed 01/04/21 Page 2 of 2




529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite showing.

                                                       1
Accordingly, the Court DENIES a COA in this case.          Moreover, because there are no non-

frivolous issues to raise on appeal, an appeal would not be taken in good faith, and Petitioner

is not entitled to appeal informa pauperis. See 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action.

       SO ORDERED this       <4^day of January, 2021, at Augusta, Georgia.


                                                       L HALL, CHIEF JUDGE
                                            UNITp STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA




       lu
          If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22.” Rule 11(a)
to the Rules Governing Section 2254 Proceedings.

                                           2
